DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,325,310. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘310 teaches a method of estimating an optimal printing speed and orientation for an object to be fabricated in an additive manufacturing process in which a photo-curable resin is cured through exposure to radiation, said method comprising: for each pixel map that defines a cross-section of the object to be fabricated, determining a critical size of a convolution kernel for which convolving the convolution kernel with the pixel map provides an activation map having a maximum activation pixel value less than or equal to a predetermined threshold value; ranking all of the pixel maps of the cross-sections of the object to be fabricated relative to one another according to their respective critical sizes of convolution kernels; estimating for each respective pixel map of the cross-sections of the object to be fabricated a printing time as a function of an adjusted base lift velocity and base lift height of an extractor plate of a printing apparatus within which the additive manufacturing process is performed, said base lift velocity and base lift height adjusted according to a parameter derived from the respective critical size of the convolution kernel of the respective pixel map; and estimating the optimal printing speed and orientation for the object as a minimum value of a function of the printing times for all respective pixel maps of the cross-sections of the object at each of a plurality of possible orientations of the object.

Relevant Prior Art
Nordback US 2018/0186092, Hemani et al US 2015/0134095, Kritchman et al US 2006/0054039, and Kritchman US 2008/0121130 are considered relevant prior art.  Nordback teaches a process for 3D printing, wherein the method comprises obtaining a CAD design, generating a slice description, with printing instructions referencing said slice description (see abstract).  Hemani teaches a method for adding utility holes to 3D models and utilizing x-y plane maps such as pixel maps [0037].  Kritchman ‘039 teaches a process for 3D printing from modeling material, wherein parameters during printing are determined using a slice [0150] or a high resolution pixel map [0155].  Kritchman ‘130 likewise teaches a method for printing 3D objects (abstract), and printing according to a high resolution pixel map.  None of the prior art teach a method of optimizing printing speed and orientation based on a critical size of a convolution kernel with a pixel map, followed by ranking all the pixel maps according to their respective critical sizes of convolution kernels, in conjunction with the subsequent estimating and optimizing steps as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715